PER CURIAM. —
As in case No. 271, Territory v. Norris, ante, p. 176, this is an appeal taken by the attorney *178general on bebalf of tbe territory under tbe provisions of section 1038 of tbe Penal Code of 1901. It is pending before ns on a motion to reinstate, tbe appeal having been heretofore dismissed by ns. Tbe condition of tbe record in tbe case is substantially tbe same as that in tbe case above cited, and tbe motion to reinstate is denied for the reasons stated in tbe opinion in that case, decided by us at this time.